Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-30 are directed to an apparatus (machine or manufacture), a non-transitory medium (manufacture), and a method (process), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of generic computing elements does not take the claim out of the mental process grouping.  Thus, the claims recite an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Step 2A, Prong Two.  In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
	With respect to claim 1, claim recites the additional elements of a data system that comprises a processor and a memory storing computer program code. The functions of the data system comprising the processor and a memory storing computer program code (i.e. receiving, storing, processing, displaying data) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.
	With respect to claim 16, the claims recite the additional elements of a non-transitory computer-readable medium and a processor of a data system. The functions of the computer-readable medium and the processor (i.e. receiving, storing, processing data) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.
With respect to claim 23, the method steps recite the additional element of a data system recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using generic computer components.
Claims 1, 16 and 23 further recite an output device for reviewing data.  The function of the output device (i.e. displaying data) is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.

Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements of claim 1, 16 and 23 amount to mere instructions to apply the exception using a data system comprising a processor and a memory.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

The limitations of claims 2-4, 6-10, 17, 19-21, 24-25, and 27-28 merely narrow the previously recited abstract idea limitations of claims 1, 16, and 23 (i.e. further reciting calculations, measurements and determinations, which are processes that can be performed in the human mind or by a human using pen and paper). For the reasons described above with respect to claims 1, 16, and 23, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea
The limitations of claims 11, 12, 22 and 29 merely narrow the previously recited abstract idea limitations of claims 1, 16 and 23 (i.e. further characterizing the current drill-out data and displayed data), and introduces additional abstract limitations (i.e. receipt of operational parameters…) which are processes that can be performed in the human mind or by a human using pen and paper. The claims also recite the output device, which as indicated above, functions to apply the abstract idea using generic computing components. In addition, it is noted that displaying information to an operator that permits the operator to perform an action, and does not necessarily require said 
The limitations or claim 13 further characterize the additional elements of the data system, including the processor and memory, which function to receive data.  The functions of the data system are recited at a high level of generality and merely amounts to applying the abstract idea using generic computing components.
The limitations of claim 14 and 30 further characterize the previously recited abstract limitations (i.e. what is being displayed) and further recites abstract limitations associated with recording operational performance data based on user selections, which are processes that can be performed in the human mind of by a human using pen and paper. Claim 14 also further recites the output device, which also functions to display selectable software controls. At this level of breadth, the selectable software controls are recited at a high level of generality. Similar to above, the software controls displayed by the output device merely amount to applying the abstract idea using generic computing components.
The limitations of claims 5, 15, 18, and 26 recite wellsite equipment that is interpreted to be outside the scope of the claim (i.e. the data system communicatively coupled to wellsite equipment, which is interpreted to claim the sub combination of the data system, but not the combination of the data system and the wellsite equipment).  However, even if the wellsite equipment was actively claimed, the limitations would merely act to narrow the previously recited technical field of use recited in claims 1, 16, 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over HACI (U.S. 2016/0115776A1), in view of Marx et al. (WO2014/066981A1).

and display the determined optimal operational parameters on an output device (39; fig. 3: display) for viewing by the human operator, thereby permitting the human operator to cause the wellsite equipment (10) to perform the drill-out operations at optimal operational parameters (refer to para 0037: the optimal operational performance can include stopping operations of the draw works or advancing the tubing string by operating the draw works).  
However, HACI fails to teach receive historical drill-out data comprising: historical specifications of other frac plugs installed within other wells; and historical operational performance of other wellsite equipment during previously performed drill-out operations of the other frac plugs within the other wells; determine optimal operational parameters of the wellsite equipment for performing the drill-out operations based on the current drill-out data and the historical drill-out data. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data system of HACI to include receiving historical drill-out data comprising historical specifications of other frac plugs installed within other wells and historical operational performance of other wellsite equipment during previously performed drill-out operations of the other frac plugs within the other wells to determine optimal operational parameters of the wellsite equipment for performing the drill-out operations based on the current drill-out data and the historical drill-out data, as taught by Marx et al., for improving the overall drill-out  operation of the frac plug by enabling real-time drilling optimization of bit wear prediction and cost estimation based on historical data (refer to para 0094). 
Regarding claims 2 and 24, the combination of HACI and Marx et al. teach all the features of this claim as applied to claims 1 and 23; Marx et al. further teach wherein the 
Regarding claim 3, the combination of HACI and Marx et al. teach all the features of this claim as applied to claim 1 above; Marx et al. further teach wherein the optimal operational parameters comprise operational parameters of the wellsite equipment that minimize: time for completing the drill-out operations; and/or cost of the drill-out operations (para 0093: the adjustment of the drilling parameters based on the real time and historical data reduce time, risk, and cost, in the drilling operations).  
Regarding claims 4, 17, and 25, the combination of HACI and Marx et al. teach all the features of this claim as applied to claims 1, 16, and 23; Marx et al. further teach wherein: the current drill-out data further comprises current specifications (measured by sensor 101) of the wellsite equipment (10) for performing the drill-out operations (refer to para 000110); and the historical drill-out data further comprises historical specifications (fig. 2a: at 309 and 303.1-303.n) of the other wellsite equipment (302.1-302.n)  that performed the previously performed drill-out operations (refer to para 000100).  
Regarding claims 5, 18, and 26, the combination of HACI and Marx et al. teach all the features of this claim as applied to claims 1, 16, and 23; Marx et al. further teach wherein: the wellsite equipment (10, fig. 1b) for performing the drill-out operations comprises at least one of a drill bit (fig. 1b: current well 320 in drilling is being drilled using a drill bit) and the other wellsite equipment (from analogous wells 302.1 to 302.n) that performed the previously performed drill-out operations comprises at least one of 
Regarding claim 6, the combination of HACI and Marx et al. teach all the features of this claim as applied to claim 1 above; HACI further discloses wherein: the current drill-out data further comprises current specifications (para 0042: data storage 52 comprises current torque limits, hook load limits, and other sensor data) of the well within which the frac plugs are installed (see fig. 1b and para 0042). 
However, HACI fails to teach the historical drill-out data further comprises historical specifications of the other wells within which the other frac plugs were installed.  
Marx et al. teach the historical drill-out data further comprises historical specifications (fig. 2a: from 309, and 303.1 to 303.n, fig. 2a) of the other wells (302.1-302.n) within which the other wells are drilled.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data system of HACI to include historical specifications of the other wells within which other frac plugs from other wells were installed, as taught by Marx et al., for improving the overall drill-out  operation of the frac plug by enabling real-time drilling optimization of bit wear prediction and cost estimation based on historical data (refer to para 0094). 
Regarding claims 7, 19, and 27, the combination of HACI and Marx et al. teach all the features of this claim as applied to claims 1, 16, and 23; Marx et al. further teach comparing (see fig. 30) the current specifications to the historical specifications (refer to para 000277); select one or more of the historical specifications (fig. 2a: specifications 
Regarding claims 8 and 20, the combination of HACI and Marx et al. teach all the features of this claim as applied to claims 1 and 16; Marx et al. further teach wherein: the current drill-out data further comprises current specifications of a drill bit for performing the drill-out operations (fig. 2a: such as ROP and WOB); the historical drill-out data further comprises historical specifications of other drill bits that performed the previously performed drill-out operations (historic specifications of other well drill bits such as ROP and WOB); and to determine optimal operational parameters of the wellsite equipment (10) based on the current drill-out data (fig. 2a: data from 101, 321, 201) and the historical drill-out data (data from 309 and 303.1 to 303.n), the data system is further operable to: compare the current specifications well and the drill bit to the historical specifications of the other wells and the other drill bits (refer to para 000277); select one or more of the historical specifications (fig. 2a: specifications such as porosity, ROP, and WOB) of the other wells and the other drill bits that most closely match one or more of the current specifications of the well and the drill bit (porosity, ROP, and WOB of current well being drilled); and 
select the historical operational performance (from 303.1 to 303.n) that is associated with the selected one or more of the historical specifications of the other wells and the other drill bits (see fig, 2a).

However, HACI fails to teach the historical operational performance comprises historical measurements of at least one of surface torque, downhole torque, power swivel rotational speed, downhole motor rotational speed, drill bit rotational speed, and weight on bit; and to determine optimal operational parameters of the wellsite equipment based on the current drill- out data and the historical drill-out data, the data system is further operable to: compare the current specifications of the frac plugs to the historical specifications of the other frac plugs; select one or more of the historical specifications of the other frac plugs that most closely match one or more of the current specifications of the frac plugs;  47Attorney Docket No. BRI-001compare the current operational performance to the historical operational performance; and select the historical operational performance that is associated with the selected one or more of the historical specifications of the other frac plugs and most closely match the current operational performance to be, form, or comprise one or more of the optimal operational parameters.  
Marx et al. teach the historical operational performance comprises historical measurements of at least one of weight on bit (333, fig 2a and refer to para 000100), 
47Attorney Docket No. BRI-001compare the current operational performance (operations performance from sensors 101, parameters 321, and data inputs 201) to the historical operational performance (from parameters and operational data 303.1 to 303.n); and select the historical operational performance that is associated with the selected one or more of the historical specifications of the  and most closely match the current operational performance to be (see fig, 2a: at expert decision engine 328). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data system of HACI to include the historical operational performance comprises historical measurements of at least one of surface torque, downhole torque, power swivel rotational speed, downhole motor rotational speed, drill bit rotational speed, and weight on bit; and to determine optimal operational parameters of the wellsite equipment based on the current drill- out data and the historical drill-out data, the data system is further operable to: compare the current specifications of the frac plugs to the historical specifications of the other frac plugs; select one or more of the historical specifications of the other frac plugs that most closely match one or more of the current specifications of the frac plugs;  47Attorney Docket No. BRI-001compare the 
Regarding claims 10 and 28, the combination of HACI and Marx et al. teach all the features of this claim as applied to claims 1 and 23; HACI further discloses wherein: the current drill-out data (para 0033 and 0036: wellbore fluid pressure data, casing pressure data, and other sensor data as explained in para 0042, are continuously received at the data system) further comprises current operational performance of the wellsite equipment during the drill-out operations (refer to para 0042); the data system is further operable to record the current drill-out data to a database (52). 
However, HACI fail to teach the database containing the historical drill-out data, whereby the current drill-out data becomes part of the historical drill-out data usable as a basis by the data system to determine future optimal operational parameters of still other wellsite equipment for performing future drill-out operations.  
Marx et al. teach a database (309) containing the historical drill-out data (see fig. 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the database of HACI to include 
However, the combination of HACI and Marx et al. fail to teach the current drill-out data becomes part of the historical drill-out data usable as a basis by the data system to determine future optimal operational parameters of still other wellsite equipment for performing future drill-out operations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HACI and Marx et al. such that the current drill-out data becomes part of the historical drill-out data usable as a basis by the data system to determine future optimal operational parameters of still other wellsite equipment, for performing future drill-out operations. 
Regarding claims 11, 22, and 29, the combination of HACI and Marx et al. teach all the features of this claim as applied to claims 1, 16, and 23; HACI further discloses wherein: the current drill-out data further comprises current operational performance (refer to para 0042) of the wellsite equipment (10) during the drill-out operations (see figs. 2-3); and the data system (see fig. 3) is further operable to display the current operational performance on the output device  (39) for viewing by the human operator (refer to para 0037), thereby permitting the human operator to: visually monitor the current operational performance (refer to para 0037); and when the current operational performance is different from the optimal operational parameters (para 0037: the current operational performance can be the current drilling status of the drill bit and the optimal operational performance can be stopping operations of the draw works), adjust the current operational performance to match the optimal operational parameters (para 
Regarding claim 12, the combination of HACI and Marx et al. teach all the features of this claim as applied to claim 1 above; HACI further discloses wherein the data system (seen in fig. 3) is further operable to: receive initial operational parameters (at data storage 52) of the wellsite equipment (10) for performing the drill-out operations (see fig. 3 and refer to para 0037); and before the optimal operational parameters are determined and displayed, display the initial operational parameters on the output device (39) for viewing by the human operator (refer to para 0037), thereby permitting the human operator to cause the wellsite equipment to perform the drill-out operations at the initial operating parameters (see fig. 3: data is continuously displayed at display 39 which is used by the operator to perform the drill-out operation of the frac plug at the initial and optimal operating parameters).  
Regarding claim 13, the combination of HACI and Marx et al. teach all the features of this claim as applied to claim 1 above; HACI further discloses wherein: the processor (50) is an onsite processor located at a wellsite comprising the well (para 0036: the processor 50 is a processor of the onsite system 10); the memory (52) is an onsite memory located at the wellsite (10); the onsite processor (50) and the onsite memory (52) collectively form a portion of an onsite computer (see fig. 3 and refer to para 0037); the data system further comprises an offsite computer (143, fig. 3: client device 142 is an offsite computer connected to onsite computer via network 41) not located at the wellsite (see fig. 3).

Marx et al. teach an onsite computer (108) and an offsite computer (106), wherein the onsite computer operable to receive the historical drill-out data (see fig. 1b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the onsite computer of HACI to have the onsite computer operable to receive the historical drill-out data from the offsite computer, as taught by Marx et al., for optimizing the drilling operation of the frac plug based on historical data from other drill-out frac operations from analogous wells. 
Regarding claims 14 and 30, the combination of HACI and Marx et al. teach all the features of this claim as applied to claims 1 and 23; HACI further discloses wherein the data system (39) is further operable to: display on the output device (39) a plurality of software controls (the display 39 comprises a plurality of software controls), each displayed in association with an activity code representing a corresponding activity performed by the wellsite equipment during the drill-out operations (refer to para 0037), wherein each software control is selectable by the human operator (refer to para 0037); record current operational performance data indicative of current operational performance of the wellsite equipment during the drill-out operations (refer to para 0037); and upon operation of one of the software controls, record the current operational performance data in association with a time stamp (refer to para 0049) and the activity code displayed in associated with the operated one of the software controls (refer to para 0037 and 0049).  

Regarding claim 16, HACI discloses a computer program product comprising: a non-transitory, computer-readable medium (52 para 0037: the storage 52 may be non-transitory computer readable medium) comprising computer instructions (refer to para 0042) executable by a processor (50) of a data system (as illustrated in fig. 3) communicatively connected with wellsite equipment (10, fig. 2) for performing drill-out operations of frac plugs (12a, 12b) installed within a well (14, refer to para 0029: the drill bit 24 is used to drill out plugs 12a, 12b), 
wherein the computer instructions (refer to para 0042), when executed by the processor (50) of the data system, cause the data system to: receive current drill-out data comprising current specifications of the frac plugs installed within the well (para 0033 and 0036: when the drill-out operation is commenced, wellbore fluid pressure, 
and display the determined optimal operational parameters on an output device (39; fig. 3: display) for viewing by the human operator, thereby permitting the human operator to cause the wellsite equipment (10) to perform the drill-out operations at the optimal operational parameters (refer to para 0037).  
However, HACI fails to teach receive historical drill-out data comprising: historical specifications of other frac plugs installed within other wells; and historical operational performance of other wellsite equipment during previously performed drill-out operations of the other frac plugs within the other wells; determine optimal operational parameters of the wellsite equipment for performing the drill-out operations based on the current drill-out data and the historical drill-out data.
Marx et al., as previously discussed, teach a system for improved drilling operations using real-time and historical drilling data. The system comprises: data from a current well (320, fig. 1b) being drilled is received at a server (106, refer to para 0097 and 0098), historical specifications and operational performance data (309 and 303.1 to  303.n, fig. 2a) from analogous wells (302.1 to 302.n) are also received at server (106). The data received is used to determine optimal operational parameters of wellsite equipment of the current well (320) for performing the drill operations based on the current drill data and the historical drill data (para 0094). This improves the overall drilling operations by enabling real-time drilling optimization of bit wear prediction and cost estimation (refer to para 0094). 

Regarding claim 23, HACI discloses a method comprising: commencing operation of a data system (fig. 3 illustrates a data system) communicatively connected with wellsite equipment (10) for performing drill-out operations of frac plugs (12a, 12b) installed within a well (14, refer to para 0029: the drill bit 24 is used to drill out plugs 12a, 12b), wherein commencing operation of the data system causes the data system (fig. 3) to: receive current drill-out data comprising current specifications of the frac plugs installed within the well (para 0033 and 0036: when the drill-out operation is commenced, wellbore fluid pressure, casing pressure, and other sensor data as explained in para 0042, are continuously received at the data system); 
and display the determined optimal operational parameters on an output device (39; fig. 3: display) for viewing by the human operator, thereby permitting the human operator to cause the wellsite equipment to perform the drill-out operations at the optimal operational parameters (refer to para 0037).  

Marx et al., as previously discussed, teach a system for improved drilling operations using real-time and historical drilling data. The system comprises: data from a current well (320, fig. 1b) being drilled is received at a server (106, refer to para 0097 and 0098), historical specifications and operational performance data (309 and 303.1 to 303.n, fig. 2a) from analogous wells (302.1 to 302.n) are also received at server (106). The data received is used to determine optimal operational parameters of wellsite equipment of the current well (320) for performing the drill operations based on the current drill data and the historical drill data (para 0094). This improves the overall drilling operations by enabling real-time drilling optimization of bit wear prediction and cost estimation (refer to para 0094). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data system of HACI to include receiving historical drill-out data comprising historical specifications of other frac plugs installed within other wells and historical operational performance of other wellsite equipment during previously performed drill-out operations of the other frac plugs within the other wells to determine optimal operational parameters of the wellsite equipment for performing the drill-out operations based on the current drill-out data and the 
30. The method of claim 23 wherein commencing operation of the data system further causes the data system to: display on the output device a plurality of software controls, each displayed in association with an activity code representing a corresponding activity performed by the wellsite equipment during the drill-out operations, wherein each software control is selectable by the human operator; record current operational performance data indicative of current operational performance of the wellsite equipment during the drill-out operations; and upon operation of one of the software controls, record the current operational performance data in association with a time stamp and the activity code displayed in associated with the operated one of the software controls.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
03/22/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672